Title: From Thomas Jefferson to Van Damme, 21 March 1788
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van



Vendredi. 21. Mars. 1788.

M. Jefferson prie M. Van Damme d’ajouter encore à sa catalogue
1788. Hippocratis opera omnia. Gr. Lat. Van der Linden. 2. vols. 8vo. Lugdun. Batav. 1665.
Mr. Jefferson ne partira pas d’Amsterdam avant le Mardi prochain. Il sera charmé de scavoir quel progrès M. Van Damme aura fait dans ses recherches pour les livres dont M. Jefferson lui a donné la catalogue.
